Rao, Judge:
The appeals for reappraisement, listed in the schedule attached to this decision and made a part hereof, were submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by and between Counsel for the Plaintiff and the Assistant Attorney General, Counsel for the United States:
1. That the merchandise covered by the present appeals for reappraisement consists of hardboard manufactured in Prance and exported to the United States by the Societe Prancaise pour le Commerce Exterieur de Panneaux (EXPANO) and is described on the invoices as Isog'il hardboard D-3;
2. That at the times of exportation of such merchandise, its export value within the meaning of Section 402a(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (e) of that Act;
3. That foreign value as defined in Section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value for appraisement of this merchandise, and that such value is;
A. On R61/18760 and R61/19J/23: N. Prs. 3.70 per square meter. — less 31%, less 1%, less 1% %, less 20%, plus packing;
B. On R61/18761, R6J/18762 and R61/18733: N. Prs. 3.72 per square meter, less 31%, less 1%, less 1%%, less 20%, plus packing;
*495That as to all other merchandise covered by the invoices pertaining to these appeals for appraisement, Plaintiff hereby abandons its appeal; and that these appeals for reappraisement are deemed submitted upon the foregoing stipulations.
Upon tlie agreed facts, I find foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the values of the Isogil hardboard D-3, covered by these appeals for reappraisement, and that such values were as follows:
In 1161/18160 and B61/19423: Nouveau francs 3.10 per square meter, less 31 percent, less 1 percent, less 1% percent, less 20 percent, plus packing.
In B61/18761, B61/18762, and 1161/18163: Nouveau francs 3.72 per square meter, less 31 percent, less 1 percent, less 1% percent, less 20 percent, plus packing.
In all other respects and as to all other merchandise, the said appeals for reappraisement having been abandoned are hereby dismissed.
Judgment will be entered accordingly.